DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  
The prior art fails to disclose or render obvious the claimed combination including a controller communicatively coupled to the first sensor, the controller configured to: receive a first sensor signal from the first sensor; receive a fuel rate signal corresponding to a rate of fuel consumption by the engine; determine an oxygen fraction in the exhaust gas from the first sensor signal; determine an air-fuel ratio from the oxygen fraction; determine a fuel rate from the fuel rate signal; and determine the exhaust flow rate from the air-fuel ratio and the fuel rate.

The prior art fails to disclose or render obvious the claimed combination including the steps of determining an air-fuel ratio of the exhaust gas based on the oxygen fraction; determining a fuel rate corresponding to a rate of consumption of a fuel by the engine; determining the exhaust flow rate from the air-fuel ratio and the fuel rate; generating an exhaust flow rate signal indicative of the exhaust flow rate; and adjusting an amount of a reductant inserted into the exhaust gas based on the determined exhaust flow rate.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Applicant’s arguments, filed February 22, 2022, with respect to Claims 1, 9, 18, and 23 have been fully considered and are persuasive.  Accordingly, the Office Action mailed on November 24, 2021 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        May 07, 2022